             Case 1:19-cv-00460-JPB-JSA Document 10 Filed 07/08/19 Page 1 of 2
16. Detailed Description of all circmnstances and actions that support my claim(s} of
discrimination on the basis/bases identified in Item 14.

OnJuly27, 2016 and November 2i, 2016, I filed a complaint of discrimination against the
Agency and Kevin Shearer Since filing the complaint, I have been subjected to retaliation,
                                .




hostile work environment, and disparate treatment

    1. Since engaging in the protected activity described above,· Kevin demeanor has changed;
       taking a tum towards hostility and vindictiveness. When be comes down my ai�le in the
       mornings, he greets everyone with a "Good morning [employee's name]", except me. He
       repeats this routine when he leaves in the evenings. When we have mistakenly met each
       other in the aisle and I speak to him, he forces an audible grunt; instead of responding in­
             kind.

    2.       I independently completed a project with the Mortgage Review Board in Headquarters
             (MRB). After instructing me to submit a synopsis of this work for inclusi on in the
             Atlanta HOC FY2016 Annual Repo� Mr. Shearer credited my work for the Mortgage
             Review Board to the Quality Assurance Division team members. Similarly, I was not
             acknowledged or awarded for the work with the MRB; until after I filed my complaint.
             Several similarly situated employees who bad not engaged in protected activity were
             given awards for much less substantial work.

    3. Shortly after engaging in protected activity, I was removed from participating in
             servicing reviews. On or around March 15, 2017, Valerie J. Williams approached me
             with questions and/or comments relative to my reasonable accommodation, field review
         ·   target assignments, and the monitors who would be perfonning the servicing monitoring
             reviews in Florida. She then proceeded to tell me that the servicing reviews had been
             assigned to Irene Nesbitt and Erika Robinson-Pean on her team, and Jesseka Williamson
             and Selene Proema on Ada Caro's team. When l infonne d Valerie of my concerns of not
             being included in servicing reviews and serving as a Team Leader, she stated that nothing
             is final, and concerns would be taken into consideration when the Branch Chiefs make
             the final assignments. During my m.id-tenn evaluation, I reminded her that she had not
             assigned me as a Team Leader for field reviews. To· date, I have not received further
             response from Valerie relative to my participation in targeted servicing field reviews or
             serving as a Team Leader.

    4.       Since I engaged in protected activity, Valerie Wllliams, my supervi�r, has never asked
             me to serve as the Acting Branch Chief during her absence As recent as June 12th
                                                                        . .




             through June 19th, other employees on her team were asked to serve as the Acting Branch
             Chief.

    5. On or around June 21, 2017, Kevin made a derogatory remark concerning my work to
       representatives in Headquarters and Valerie Williams; my immediate supervisor. I had
       been asked by a representative in Headquarters to work on the servicing part of the new
       Loan Review System (LRS) because of my expertise in servicing and they wanted "fresh
       eyes" for the testing phase.
       Case 1:19-cv-00460-JPB-JSA Document 10 Filed 07/08/19 Page 2 of 2

     In communicating with headquarters about the opportunity, Ms. Williams requested that
     Irene Nesbit participate in the project as well. Shortly thereafter, Mr. Shearer responded
     that he agreed with the inclusion of Irene Nesbit and stated, "Besides her knowledge and
     experience with Servicin& I feel Irene would keep me in the loop and give more accurate
     feedback." Headquarters then responded: "I'm going to defer to Atlanta management on
     this. -Sounds like they have their reasons."

6. Non-selection - Non-selection for Quality Assurance Division (QAD) Supervisory
   Single-Family Housing Specialist, GS 14 position, Announcement No.: l 7-HUD-822.

7.   On August 30, 2017, my name was omitted in the accomplishments section of the 3n1
     Quarter Newsletter- The Collaborator. I was not acknowledged for my work with
     re�ntatives in Headquarters and Adanta QAD for the servicing part ofthe Loan
     Review System (LRS). However, Irene Nesbit was identified and giv en credit for her
     part in working on the LRS.

8. Since engaging in protected activity, I was removed from participating as a Team.Leader
   for origination reviews. Kevin identified the Team Leaders (Batch Owners and Lender
   Operations Reviewers) on September 14, 2017 for three on-site field reviews. All other
   employees would be a team member. The Batch Owners were John O'H� Barbara
   Whiteside, and Jesseka Williamson. The Lender Operations Rev.iewers were Joanne
   Frasier, William Salva, and Heidi Sanchez. The Team Leader &Ssignments were not
   based on your experience in conducting origination field reviews. Kevin informed us that
   his decision was based on the number of tiles the employe es had received and completed
   in the Loan Review System (LRS1 and their reviews were completed less than the 20
   calendar days de&;dline. Joanne and I were on Jesseka2s team. Joanne could not go on­
   site-for the monitoring review; therefore, she was replaced with Nkechi Adiele. Nkechi is
   a new hire to QAD and bas never conducted an origination field review. Yet, she was
   given an opportunity to serve in the role of reviewing the lender�s operati on. I trained
   Joanne and Jes8eka in how to conduct origination field �views when they came as new
      hires to QAD.

      Kevin infomted us on October 18, 2017 that we were assigned the first batch of servicing
      self-report files based on our servicing experience. Based on their servicing experience,
      Heidi and Jesseka were also given an opportunity to wo�k on servicing self-report files.
